Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended to read as follows: "Judgments modified so as to provide that the plaintiff shall have judgment against the defendant Natanson for the principal sum for which a verdict was directed in favor of the plaintiff by the Supreme *Page 637 
Court of the State of New York plus interest computed to the date of the entry of judgment, and judgment against the defendant 9 Avenue-31 Street Corporation for the principal sum for which judgment was directed in favor of the plaintiff by the Supreme Court of the State of New York plus the occupational rent paid to the receiver from May 2 to December 31, 1931, less the principal amount of the counterclaim of the corporate defendant, with interest on each of said sums computed to the date of the entry of judgment, with costs in all courts to the appellant against the corporate defendant." (See 274 N.Y. 388.)